DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed 02/16/2021, was received and entered. As the results, dependent claims 8 and 15 were cancelled. Each of the independent claims 1 and 11 was amended with limitations of the cancelled claims 8 and 15, respectively. No new claims were added. Therefore, claims 1-7 and 9-14 are pending in this application at this time.

Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Applicants’ invention is drawn to a system and a method of determining that there is no impairment in a terminal section of a communication line in a Digital Subscriber Line (DSL) network. The terminal section of the communication line is between a potential insertion point of a fiber and an end-user CPE and a potential insertion point of a fiber, such as the access node 122 and the end-user CPE 121, respectively, as shown in figure 1.  The terminal section of the communication line is also having a loop length “L”, as shown. The system and the method determine whether an impairment located in the terminal section of the communication line based on the obtained loop-length of the terminal section of the communication line in order to 
 	In the previous Office Action, claims 1, 8, 11 and 15 were rejected under 35 U.S.C. sections 102 & 103.
	Each of claims 1 and 11 was amended with the limitations of cancelled claims 8 and 15. Applicants argued in the first paragraph, page 10 of their remarks that the Cioffi et al. (US 2011/0188640) shows a configuration of a line, as shown in figure 2 that includes an optical fiber portion 213 and a twisted copper pair’s portion 217 between the optical fiber portion 213 and a user 291. However, the Office does not show how Cioffi teaches to obtain a loop length of the twisted copper pair’s portion 217.
	Examiner reviewed the primary reference, Bauer et al. (US 2001/0028189). Examiner also performed updated searches which were based on the Applicants’ arguments above. New references were also found, such as Beattle, Jr. et al. (US 8,345,560), Vnderhaegen (US 2019/0305816), etc. (see the “Notice Of References Cited” for more details) which teach the terminal section of the communication line connected to subscriber premises devices. However, those new references as well the primary reference, failed to clearly teach or fairly suggest a combination of features, as well as, logical steps of a method, particular the bold and underlined portions, as recited in and connected to each of the amended independent claims 1 and 11, which are repeatedly stated as followings:
	1. 	A method of evaluating a communication line in a digital subscriber line (DSL) network, the communication line connecting an access node and an end-user customer premise equipment (CPE) the method comprising: 
obtaining a loop length of a terminal section of the communication line, the terminal section of the communication line being between the end-user CPE and a potential insertion point of a fiber; 
determining whether there is an impairment in the communication line; 
classifying the communication line into a first group in response to a determination that this is no impairment in the communication line; and
in response to a determination that there is an impairment in the communication line, 
obtaining a location of the impairment in the communication line,
determining whether the impairment is located in the terminal section of the communication line based on the loop length, 
classifying the communication line into a second group in response to a determination that the impairment is located in the terminal section of the communication line, and 
classifying the communication line into the first group in response to a determination that the impairment is not located in the terminal section of the communication line, 
wherein, the first group is qualified for a new broadband communication service, and the second group is not qualified for the new broadband communication service, and 
wherein, the new broadband communication service is to be deployed over the terminal section of the communication line.

11. 	A network analyzer for evaluating a communication line in a digital subscriber line (DSL) network, the communication line connecting an access node and an end-user customer premise equipment (CPE) the analyzer configured to: 
obtain a loop length of a terminal section of the communication line, the terminal section of the communication line being between the end-user CPE and a potential insertion point of a fiber; 
determine whether there is an impairment in the communication line; 
classify the communication line into a first group in response to a determination that this is no impairment in the communication line; and
in response to a determination that there is an impairment in the communication line, 
obtain a location of the impairment in the communication line,
determine whether the impairment is located in the terminal section of the communication line based on the loop length, 
classify the communication line into a second group in response to a determination that the impairment is located in the terminal section of the communication line, and 
classifying the communication line into the first group in response to a determination that the impairment is not located in the terminal section of the communication line, 
wherein, the first group is qualified for a new broadband communication service, and the second group is not qualified for the new broadband communication service, and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: March 2021